DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Note
This application is being examined in the *Pro-Se Examination Unit (Art Unit 3649).  Please do not hesitate to contact me at 571-272-2823 if you have any questions regarding this correspondence and/or your response to the Office Action.

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. 


Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/22/21 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered by the examiner.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:


Claims 1-34 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.
When considering subject matter eligibility under 35 U.S.C. 101, it must be determined whether the claim is directed to one of the four statutory categories of invention, i.e., process, machine, manufacture, or composition of matter. If the claim does fall within one of the statutory categories, it must then be determined whether the claim is directed to a judicial exception (i.e., law of nature, natural phenomenon, and abstract idea), and if so, it must additionally be determined whether the claim is a patent-eligible application of the exception. If an abstract idea is present in the claim, any element or combination of elements in the claim must be sufficient to ensure that the claim amounts to significantly more than the abstract idea itself. Examples of abstract ideas include fundamental economic practices; certain methods of organizing human activities; an idea itself; and mathematical relationships/formulas. Alice Corporation Pty. Ltd. v. CLS Bank International, et al., 573 U.S.___(2014).
Claims 1 & 18 are directed to a computer implemented method (claim 18 is an apparatus claim describing the methods of claim 1); claims 2-17 & 19-34 are also directed to a computer implemented method, as they depend from claims 1 & 18. As such, the claims are directed to statutory subject matter under Step 1 of the Alice flowchart as directed to a judicial exception (i.e. an abstract idea).


Additionally, this concept is considered a method of organizing human activity by providing a virtual learning environment with student input; as required by the indepdnet claim.  Organizing human activity is used to describe concepts relating to interpersonal and intrapersonal activities, such as managing transactions between people, advertising, marketing, resource management activities or behaviors (see July 2015 Update: Section III (B)). Several precedential cases have found concepts relating to Organizing human activities or similar concept as abstract. One such example is the use of advertising as an exchange or currency (Ultramercial v. Hulu 772 F.3d 709, 112 U.S.P.Q.2d 1750 (Fed. Cir. 2014)). Additional precedential courts have found abstract examples of organizing human activity to include structuring a sales force or marketing company (in re Ferguson 558 F.3d 1359, 90 U.S.P.Q.2d 1035 (Fed. Cir. 2009)), automatic optimization of pricing in an ecommerce environment or pricing products in organization groups (OIP Technologies, Inc. v. Amazon.com, Inc. 788 F.3d 1359 (Fed. Cir. 2015) and Versata Development Group v. SAP America, Inc. 793 F.3d. 1306 (Fed. Cir. 2015)) and managing tasks and sales force activities and (Accenture Global Services, GmbH v. Guidewire Software 728 F.3d 1336 (Fed. Cir. 2013)).
Finally, the concept of identifying and transmitting information to a user further represents ‘an idea itself’ (see July 2015 Update: Section III (C)) inasmuch as it is related to processes of identifying, comparing, processing, and presenting data. Several precedential cases have found concepts relating to processes of identifying, comparing, processing, and presenting data to be mere ideas in themselves. One example includes selecting/identifying displayed data, manipulating the data through encoding and decoding processes, and generating new outputs/displays (Recognicorp, LLC, v. Nintendo Co., Ltd., Nintendo of America, Inc., No. 2:12-cv-01873-RAJ (2017)). The courts have addressed other computerized processes for of identifying, comparing, processing, and presenting data including data collecting and comparing known information (Classen Immunotherapies Inc. v. Biogen IDEC 659 F.3d 1057(Fed. Cir. 2011)), collecting information, analyzing it, and displaying certain results of the collection and analysis (,Electric Power Group, LLC v. Alstom 830 F.3d 1350, 119 U.S.P.Q.2d 1739 (Fed. Cir. 2016))] extracting, organizing, storing and transmitting data (Content Extraction and Transmission LLC v. Wells Fargo Bank, National Ass'n. 776 F.3d 1343 (Fed. Cir. 2014)) and obtaining and comparing intangible data (Cybersource Corp v. Retail Decisions, Inc. 654 F.3d 1366, 99 U.S.P.Q.2d 1690 (Fed. Cir. 2011)) (see July 2015 Update: Section III (C)).
Therefore, while it is understood that the claims in the current application are not verbatim recitations of the guidelines or case law, the detailed analysis provided above shows how the current claim limitations at issue closely parallel the concepts 
Under Step 2B, the examiner acknowledges the additional limitations (i.e. an online interface or interactions, interfaces with websites, interactions with websites, and various forms of software presented to users, both students and instructors). These limitations however are used for data gathering and presentation and as such merely represents insignificant pre and post solution activity. Even assuming arguendo that the claims are not insignificant pre and post solution activities or mental activities, each of the functions performed by the machinery are well-understood, routine, and conventional (i.e., receiving and processing data, and receiving or transmitting data over a network, e.g., using the Internet to gather data (see July 2015 Update: Section IV)).
Additionally, these limitations (i.e. an online learning environment, interfaces with websites, interactions with websites, and various forms of software for presenting the learning environment) are merely generic recitations of computers and networks performing basic functions and the claims amount to nothing more than implementing the abstract idea on a computer. The limitations taken as a whole amount to nothing more than implementing the concept identifying and transmitting information to a user, and carrying out an adjustment based on input (i.e. teaching virtual or real class) with routine, conventional activity specified at a high level of generality in a particular technological environment. When viewed either as individual limitations or as an ordered combination, the claims as a whole do not add significantly more to the abstract idea of identifying and transmitting auction information to a user.
SiRF Tech., Inc. v. ITC (Fed. Cir. 2010)]. The claims at issue here do not rise to overriding the routine and conventional sequence of events ordinarily performed by the computer, nor do they set forth with any specificity the interactions of the machine itself. Conversely, the claims are only specific in how the computer is used to facilitate the abstract idea itself using routine and conventional operations of the generic machinery, and are silent as to any detail or property that would transform the otherwise generic machinery into a specialized or special purpose machine. Even when considered as an ordered combination, the computer components of applicant's method add nothing that is not already present when they are considered individually. Viewed as a whole, the claims simply convey the idea itself facilitated by generic computing components.
Thus, under Step 2B, the Examiner concludes that there are no meaningful limitations in the claim that transform the judicial exception into a patent eligible application such that the claim amounts to significantly more than the judicial exception itself (Step 2B: NO).
Dependent claims 2-17 & 19-34 when analyzed as a whole are held to be patent ineligible under 35 U.S.C. 101 because the additional recited limitations fail to establish that the claims are not directed to an abstract idea. The claims provide minimal technical structure or components for further consideration either individually or as ordered combinations with the independent claims. As such, additional recited limitations in the dependent claims only refine the identified abstract idea further. 

	Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-34 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nguyen et al. (US Patent Pub. 20130017530; referred to hereinafter as Nguyen).
Claims 1 & 18:	Nguyen disclose an active-learning class having a plurality of sequential lessons taught using a plurality of electronic devices in a computer network, where the plurality of electronic devices includes a first electronic device operated by an instructor, a plurality of second electronic devices each operated by one student of a plurality of students (0025-0040), and one or more servers (0037), said method comprising, during the teaching of a lesson of the plurality of sequential lessons attended by a student of the plurality of students, adjusting the lesson based on one or more inputs by the student into one of the plurality of second devices during one or more previously taught lessons (0040-0050).
Claims 2-4 & 19-21:	 Nguyen disclose input is generated from a keyboard, a touchscreen, a mouse, a trackpad, camera or microphone of the second computer operated by the first student (0030).

Claims 6-7 & 23-24:	Nguyen disclose one or more inputs is provided during a breakout group or a class discussion/chat during class(0045, classroom setup, which inherently results in class discussion).
Claim 8 & 25:	Nguyen disclose one or more inputs is provided posing one or more questions to class during a lesson (0046, question posted).
Claims 9 & 26:	Nguyen disclose performance of the student in the class is determined from said one or more inputs, and where said adjusting is based on the performance (0046-0052).
Claims 10 & 27:	Nguyen disclose capability of the student is determined from said one or more inputs, and where said adjusting is based on the capability (0045-0052, wherein Nguyen discloses capabilities as initial assessment, which is evaluated to determined students’ potential).
Claims 11 & 28:	Nguyen disclose capability is a skill that is an analytical skill, a critical thinking skill, a self-management skill, a personal interaction skill, a learning skill, a problem solving skill, or a communication skill (0046-0052 disclose evaluation of different skillset).
Claims 12 & 29:	Nguyen disclose adjusting the lesson includes selecting one or more questions to present to the student (0054-0060).
Claims 13 & 30:	Nguyen disclose inputs is an answer to one or more questions of a quiz, poll, or midterm (0054-0057) and where said adjusting the lesson 
Claims 14 & 31:	Nguyen disclose a breakout session including a plurality of breakout groups, and were said adjusting the lesson includes assigning each student of the plurality of students to one breakout group of the plurality of breakout groups (0065).
Claims 15 & 32:	Nguyen disclose capability of the student is determined from said one or more inputs, and where said assigning is based on the capability (0045-0052).
Claims 16 & 33:	Nguyen disclose adjusting the lesson is based on inputs from two or more students of the plurality of students during one or more previously taught lessons, where each student of the two or more students provides input into one second device of the plurality of second devices (0054-0060 & 0062-0068, wherein adjustment is made on each student device and can be made to multiple students based on performance).
Claims 17 & 34:	Nguyen disclose plurality of breakout groups, and were said adjusting the lesson includes assigning each student of the plurality of students to one breakout group of the plurality of breakout groups (0065).

Examiner’s Note
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Rozycki (20150004587) refers to system and method of e-learning. A series of custom learning objects is displayed, wherein the learning objects form at least part of 
Huntington (20180108265) refers to generating and monitoring one or more student programs. For example, one or more processors may load education data corresponding to one or more students. The one or more processors may generate, for each student, a generated student program and identify one or more generated student programs which fail to satisfy at least one or more rules. The one or more generated student programs which fail to satisfy the at least one or more rules may be automatically reported, by the one or more processors.
Black (20140272908) refers to a real time learning system and method with machine executed steps of creating a student learning profile based upon testing the student, and dynamically optimizing the learning profile based upon student responsive data to instruction. The method includes dynamically optimizing a curriculum based upon the dynamically optimized learning profile (DOLP) of the student and providing lessons or lesson guidance for the student based upon the dynamically optimized curriculum (DOC). The DOLP stores data including real time frequency curves of affect value versus success rate for multiple content delivery methods (DMs). Frequency curves of multiple DMs are compared and optimal DM amounts obtained. Affect value is 

The referenced citations made in the rejection(s) above are intended to exemplify areas in the prior art document(s) in which the examiner believed are the most relevant to the claimed subject matter.  However, it is incumbent upon the applicant to analyze the prior art document(s) in its/their entirety since other areas of the document(s) may be relied upon at a later time to substantiate examiner's rationale of record.  A prior art reference must be considered in its entirety, i.e., as a whole, including portions that would lead away from the claimed invention. W.L. Gore & Associates, Inc. v. Garlock, Inc., 721 F.2d 1540, 220 USPQ 303 (Fed. Cir. 1983), cert. denied, 469 U.S. 851 (1984).  However, "the prior art's mere disclosure of more than one alternative does not constitute a teaching away from any of these alternatives because such disclosure does not criticize, discredit, or otherwise discourage the solution claimed ...." In re Fulton, 391F.3d 1195, 1201,73 USPQ2d 1141, 1146 (Fed. Cir. 2004). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUNIT PANDYA whose telephone number is (571)272-2823. The examiner can normally be reached M-F 9:30-6:30PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darnell Jayne can be reached on 571-272-7723. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SUNIT PANDYA/Primary Examiner, Art Unit 3649